DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim U.S PAP 2016/0210023 A1.
Regarding claim 1 Kim teaches a method of an electronic device (method for displaying a response to an inquiry, see abstract), comprising: 
receiving a user input from a user (the device 100 may receive a user input. A user input may be an input received from a user. For example, a user input may include at least one selected from the group consisting of a touch input, a keyboard input, a sound input, a button input, and a gesture input, see par. [0070]); 
and in response to receiving the user input, generating a first response comprising first content based on the user input (the device 100 may obtain an inquiry that the received user input indicates. For example, the device 100 may obtain a request for certain information from a voice input received from the user, see par. [0072]),
obtaining contextual information of the user ( the device 100 may obtain context information by using a sensor included in the device 100, see par. [0080]), 

generating a combined response based on the first response and the second response, and outputting the combined response (after the device 100 obtains a first response in operation S340, the device 100 may obtain a second response in operation S370 by using the user input received in operation S360. For example, with respect to an inquiry asking, "How is the weather today?", the device 100 may obtain information about weather for tomorrow in operation S370, according to a user input for evaluation which is received in operation S360 and requests weather for tomorrow, see par. [0105]).
Regarding claim 2 Kim teaches the method of claim 1, wherein a type of the first content comprises at least one of text, a moving picture, an image, or audio content, and wherein a type of the second content comprises at least one of text, a moving picture, an image, audio content, a light-emitting diode (LED) output, a vibration output, a visual effect, an audible effect, or a user interface (the device 100 may display text indicating the obtained response and an image of the subject providing the response, see par. [0087]). 
Regarding claim 3 Kim teaches the method of claim 1, further comprising, in response to the user input, obtaining first data, wherein the first response is generated based on the first data, and wherein the second response is generated based on second data obtained by modifying the first data based on the contextual information (the device 100 may determine an image of a 
Regarding claim 4 Kim teaches the method of claim 1, further comprising inputting the contextual information into a generative model to generate the second response ( The context information collector 1520 may transmit the obtained context information to the category determiner 1530, see par. [0299]; For example, the user modeling unit 1550 may determine a user model corresponding to a determined response, from among a plurality of user models, and transmit information about the determined user model to the avatar generator 1510, see par. [0293]). 
Regarding claim 5 Kim teaches The method of claim 4, further comprising training the generative model based on training data, wherein the training data comprises information related to the user that was collected by the electronic device, and wherein the generative model is trained based on correlation between the training data and the second response (the user modeling unit 1550 may determine a user model corresponding to a determined response, from among a plurality of user models, and transmit information about the determined user model to the avatar generator 1510, see par. [0294]; the user modeling unit 1550 may include a history analyzer 1551 and a history collector 1552. According to an embodiment, the history collector 1552 may obtain a history of an inquiry of a user from information received from the voice intention analyzer 1540. Additionally, the history collector 1552 may obtain a history of a user input for evaluation, see par. [0307-0308]).
claim 6 Kim teaches the method of claim 1, wherein the generating of the second response comprises: 
obtaining feature information of the first content (the device 100 obtains an inquiry that the user input indicates, see par. [0182]; the device 100 obtains first context information, see par. [0183] and figure 10); 
and generating the second response comprising the second content based on the feature information and the contextual information (In operation S1040, according to an embodiment, the device 100 requests a response from the server 1000. According to an embodiment, the device 100 may request a response from the server 1000, based on the inquiry and the first context information, see par. [0185-0186]; the server 1000 may obtain a response in correspondence with the request received in operation S 1040 by using the second context information, and transmit the obtained response to the device 100, see par. [0187-0194]).
Regarding claim 7 Kim teaches the method of claim 1, wherein the contextual information comprises at least one feature corresponding to each context of the user, wherein the at least one feature of the contextual information is determined based on feedback information from the user with respect to the combined response, and wherein the contextual information is obtained based on the determined at least one feature (the display 1430 may display a screen for receiving a user input for evaluation. For example, the device 100 may display text and an image, and then, display a screen for receiving an input of a degree of satisfaction about the displayed text and the displayed image, see par. [0247]). 
claim 8 Kim teaches an electronic device (A device for displaying a response to an inquiry, see abstract) comprising: 
a input device configured to receive a user input from a user (the device 100 may receive a user input, see par. [0070]);
at least one processor (a processor configured to obtain an inquiry indicated by the received user input, see par. [0017]) configured to: 
in response to receiving the user input, generating a first response comprising first content based on the user input (the device 100 may obtain an inquiry that the received user input indicates. For example, the device 100 may obtain a request for certain information from a voice input received from the user, see par. [0072]),
obtain contextual information of the user ( the device 100 may obtain context information by using a sensor included in the device 100, see par. [0080]), 
generate a second response comprising second content based on the contextual information, the second content being different from the first content (the device 100 may obtain a response corresponding to the inquiry by using the context information, see par. [0083]; the device 100 obtains a response that is different from the response obtained in operation S340, by using the user input received in operation S360 and the context information, see par. [0104]), 
generate a combined response based on the first response and the second response(after the device 100 obtains a first response in operation S340, the device 100 may obtain a second response in operation S370 by using the user input received in operation S360. For example, 
and an output device configured to output the combined response (the device 100 changes the image of the subject displayed based on the user input received in operation S360. For example, the device 100 may change the displayed image of the subject, based on a history of the user input received in operation S360, see par. [0106]). 
Regarding claim 9 Kim teaches the electronic device of claim 8, wherein a type of the first content comprises at least one of text, a moving picture, an image, or an audio, and wherein a type of the second content comprises at least one of text, a moving picture, an image, an audio, a light-emitting diode (LED) output, a vibration output, a visual or audible effect, or a user interface (the device 100 may display text indicating the obtained response and an image of the subject providing the response, see par. [0087]).. 
Regarding claim 10 Kim teaches the electronic device of claim 8, wherein the first response is generated based on first data obtained based on the user input, and wherein the second response is generated based on second data obtained by modifying the first data based on the contextual information (the device 100 may determine an image of a subject providing the response, from among a plurality of images. For example, the device 100 may determine an image of a subject providing the response, from among a plurality of images, by using context information, see par. [0095]). 
claim 11 Kim teaches the electronic device of claim 8, wherein the second response is generated by inputting the contextual information to a generative model ( The context information collector 1520 may transmit the obtained context information to the category determiner 1530, see par. [0299]; For example, the user modeling unit 1550 may determine a user model corresponding to a determined response, from among a plurality of user models, and transmit information about the determined user model to the avatar generator 1510, see par. [0293]). 
Regarding claim 12 Kim teaches the electronic device of claim 11, wherein the at least one processor is further configured to obtain training data comprising information related to the user collected by the electronic device as information used to train the generative model, wherein the generative model is trained based on correlation between the training data and the second response (the user modeling unit 1550 may determine a user model corresponding to a determined response, from among a plurality of user models, and transmit information about the determined user model to the avatar generator 1510, see par. [0294]; the user modeling unit 1550 may include a history analyzer 1551 and a history collector 1552. According to an embodiment, the history collector 1552 may obtain a history of an inquiry of a user from information received from the voice intention analyzer 1540. Additionally, the history collector 1552 may obtain a history of a user input for evaluation, see par. [0307-0308]). 
Regarding claim 13 Kim teaches the electronic device of claim 8, wherein the at least one processor is further configured to: obtain feature information of the first content (the device 100 obtains an inquiry that the user input indicates, see par. [0182]; the device 100 obtains first context information, see par. [0183] and figure 10), 

 
Regarding claim 14 Kim teaches the electronic device of claim 8, wherein the contextual information comprises at least one feature corresponding to each context of the user, and wherein the at least one feature is determined based on feedback information from the user on the combined response, and the contextual information is obtained based on the at least one feature (the display 1430 may display a screen for receiving a user input for evaluation. For example, the device 100 may display text and an image, and then, display a screen for receiving an input of a degree of satisfaction about the displayed text and the displayed image, see par. [0247]). 

Regarding claim 15 Kim teaches a  non-transitory computer-readable storage medium configured to store one or more computer programs including instructions that, when executed by at least one processor (non-transitory computer-readable recording medium having recorded thereon a computer program which, when executed by a processor, causes the processor to 
receive a user input from a user (the device 100 may receive a user input. A user input may be an input received from a user. For example, a user input may include at least one selected from the group consisting of a touch input, a keyboard input, a sound input, a button input, and a gesture input, see par. [0070]);
and in response to the user input, generate a first response comprising first content as a response corresponding to the user input (the device 100 may obtain an inquiry that the received user input indicates. For example, the device 100 may obtain a request for certain information from a voice input received from the user, see par. [0072]), 
obtain contextual information of the user( the device 100 may obtain context information by using a sensor included in the device 100, see par. [0080]), generate a second response comprising second content different from the first content based on the contextual information (the device 100 may obtain a response corresponding to the inquiry by using the context information, see par. [0083]; the device 100 obtains a response that is different from the response obtained in operation S340, by using the user input received in operation S360 and the context information, see par. [0104]), 
as a response corresponding to the user input, combine the first response with the second response (after the device 100 obtains a first response in operation S340, the device 100 may obtain a second response in operation S370 by using the user input received in operation S360. For example, with respect to an inquiry asking, "How is the weather today?", the device 100 may 
and output a combined response as a response to the user input (the device 100 changes the image of the subject displayed based on the user input received in operation S360. For example, the device 100 may change the displayed image of the subject, based on a history of the user input received in operation S360, see par. [0106]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim U.S PAP 2016/0210023 A1, in view of Osotio2018/0101776 A1.
Regarding claim 16 Kim teaches the computer-readable storage medium of claim 15, further comprising instructions to cause the at least one processor to: 
capture an image of the user (obtain facial expression, see par. [0203]); 
detect facial expression information of the user based on the image (the dressing table 1210 may obtain information about a skin state, a lip state, a facial expression, or the like of the user, see par. [0203]).

In a similar field of endeavor Osotio teaches mechanisms to extract an emotional state from contextual user data and public use data collected from one or more devices and/or services. The contextual and public data are combined into an enriched data set. An emotional model, tailored to the user, extracts an emotional state form the enriched data set based on one or more machine learning techniques, see abstract. FIG. 1 illustrates an example architecture 100 of a system to extract an emotional state from various data sources. With the permission of a user, a wide variety of data is collected about a user by various devices and/or services 102 including facial recognition, see par. [0019]. The services, data sources, and/or devices 102 represented in FIG. 1 represent the wide variety of devices, systems and/or services that collect information about a user and that can be sources of data for extracting an emotional state, see par. [0020].
It would have been obvious to one of ordinary skill in the art to combine the Kim reference with the teachings of Osotio for the benefit of customizing interactions of the system with a given user, see par. [0001].
Regarding claim 18 Kim does not teach the computer-readable storage medium of claim 15, wherein the instructions to generate the second response further comprise instructions to cause the at least one processor to: determine a user preference using on a convoluted neural network (CNN); and generate the second response based on the user preference. 
In the same field of endeavor Osotio teaches mechanisms to extract an emotional state from contextual user data and public use data collected from one or more devices and/or 
It would have been obvious to one of ordinary skill in the art to combine the Kim reference with the teachings of Osotio for the benefit of customizing interactions of the system with a given user, see par. [0001].
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim U.S PAP 2016/0210023 A1, in view of Piernot 2018/0012596 A1.

claim 17 Kim teaches the computer-readable storage medium of claim 15, wherein the instructions to generate the second response further comprise instructions to cause the at least one processor to: 
and when the second response cannot be generated using only the local resources, transmit the user input and the contextual information to a cloud server (request response s1040, see par. [0185])); and receive the second response from the cloud server (server transmits response to the device 1000, see par. [0191]). 
However Kim does not teach determine whether the second response can be generated using only local resources.
In the same field of endeavor Piernot teaches systems and processes for selectively processing and responding to a spoken user input. At block 312, a response to the spoken user input can be generated by the user device and/or a remote server. In some examples, generating a response to the spoken user input can include one or more of performing speech-to-text conversion, inferring user intent, and generating output responses to the user in an audible (e.g., speech) and/or visual form. For example, block 312 can include performing an operation requested by the user, providing information requested by the user, performing an action that causes a change in the physical environment, or the like. The operations can be performed locally on the user device, by transmitting data to a remote server for processing, or a combination thereof.
It would have been obvious to one of ordinary skill in the art to combine the Kim invention with the teachings of Piernot for the benefit of saving bandwidth by performing processing steps locally on a device. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent prior art available on form 892.
Thornton ‘721 teaches a method which includes receiving a search string from a user, creating a first filter based on the search string and searching different types of content stored in different content locations based on the first filter. The search returns a first subset of results to the user based on the first filter. The method further receives an indication of relevance for each one of the results in the first subset from the user. The method dynamically creates a second filter based on the received indications of relevance for the first subset of results. Based on the second filter, a second subset of more relevant results is returned to the user.
Sweeney ‘328 teaches identifying, based on a plurality of concepts in a knowledge representation (KR), a group of one or more concepts relevant to user context information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711.  The examiner can normally be reached on Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656